Citation Nr: 1823248	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  09-14 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for kidney cancer, status post left nephrectomy, to include as due to the following exposures: herbicide agents, asbestos, mustard gas, ionizing radiation, and/or other chemicals/contaminants. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 
INTRODUCTION

The Veteran had qualifying service from February 1973 to March 1974.   The Veteran also had several years of Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

In June 2012 and November 2017, the Board remanded the claim for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds an additional remand is required to ensure compliance with the Board's November 2017 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

The Veteran asserts that his kidney cancer is due to in-service exposure to herbicide agents, asbestos, mustard gas, ionizing radiation, and various other chemicals/contaminants (including jet fuel, hydraulic fluid, engine oil, lubricants like grease, adhesives, aircraft paint, and latrine waters).  See November 2007 Application; May 2015 Hearing Transcript.  As the Board noted in the November 2017 remand, further development is needed to attempt to verify these exposures and, if successful, to afford the Veteran an etiological opinion.
Notably, a November 2017 VA medical opinion addresses the Veteran's potential exposure to trichloroethylene (TCE), which is used extensively as solvents particularly as degreasing agents.  However, the AOJ did not complete any development to verify exposure of the other reported chemicals to include herbicide agents, asbestos, mustard gas, ionizing radiation, and latrine waters.  Thus, on remand, the AOJ should attempt to verify exposure to the claimed chemicals during active duty and during Reserve service. 

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's exposure to during military service. 

If requested records/verification cannot be obtained, notify the Veteran, and tell him of the attempts made and of any further actions that will be taken with regard to his appeal.

2.  Only if, chemical exposure is verified, obtain a medical opinion regarding whether the Veteran's kidney cancer was at least as likely as not (50 percent probability or greater) caused or aggravated beyond natural progression by his service, including, but not limited to, exposures to chemicals in service.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed cancer, and alternatively the exposure to various chemicals. 

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

